ACCEPTED
                                                                                         03-15-00259-CV
                                                                                                 8208879
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   12/11/2015 4:44:19 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK



                         No. 03-15-00259-CV                             FILED IN
                                                                 3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                 IN THE                          12/11/2015 4:44:19 PM
                       THIRD COURT OF APPEALS                        JEFFREY D. KYLE
                             AUSTIN, TEXAS                                Clerk
      ____________________________________________________________

                                    BECKY, LTD.,
                                             Appellant

                                          V.
THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

                      APPELLANT’S MOTION TO
                FILE POST-SUBMISSION LETTER BRIEF
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant Becky, Ltd. (“Becky”) requests leave to file its post-submission

letter brief, which Appellant is filing contemporaneously with this motion. The

letter brief was prompted by a statement made at oral argument by counsel for

Appellees. Leave is appropriate to allow Becky to fully address the statement.

         Becky is mindful that parties should not unnecessarily burden the Court with

post-submission filings. But Becky’s letter brief here addresses a critical issue in

AUS-6203057-1 521106/1
the case that was the subject of much discussion at oral argument, and it will assist

the panel in resolution of the case, without undue burden or delay. Good cause

therefore exists to allow leave to file the letter brief.

         The undersigned attempted to contact counsel for Appellees by email but has

not received a response, and therefore, does not know if counsel opposes this

motion for leave. Becky will not oppose leave for Appellees to file any response

to the letter brief. Becky therefore requests that this Court grant leave to file

Becky’s post-submission letter brief.

         WHEREFORE, Becky requests that this motion be granted, and that this

Court accept its submitted post-submission letter brief for filing and distribution to

Justices Puryear, Goodwin, and Bourland.

                                             Respectfully submitted,

                                             HUSCH BLACKWELL LLP

                                             By /s/ Elizabeth G. Bloch
                                                ELIZABETH G. BLOCH
                                                State Bar No. 02495500
                                                Heidi.bloch@huschblackwell.com
                                                111 Congress Avenue, Suite 1400
                                                Austin, Texas 78701-4093
                                                (512) 472-5456 (Telephone)
                                                (512) 479-1101 (Facsimile)




                                             2
AUS-6203057-1 521106/1
                                            Leonard B. Smith
                                            State Bar No. 18643100
                                            lsmith@leonardsmithlaw.com
                                            P.O. Box 684633
                                            Austin, Texas 78768
                                            (512) 914-3732 (Telephone)
                                            (512) 532-6446 (Facsimile)

                                            ATTORNEYS FOR APPELLANT


                         CERTIFICATE OF CONFERENCE
      The undersigned certifies that she has attempted to contact Cobby Caputo
and Bradley Young, counsel for Appellees, via email, but has not received a
response.


                                           /s/ Elizabeth G. Bloch
                                           ELIZABETH G. BLOCH

                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document
was served on the 11th day of December, 2015, via the Court’s electronic
filing system and/or email to the following counsel of record:


         Cobby Caputo
         ccaputo@bickerstaff.com
         Bradley B. Young
         byoung@bickerstaff.com
         Bickerstaff Heath Delgado Acosta LLP
         3711 South MoPac Expressway
         Building One, Suite 300
         Austin, Texas 78746



                                            /s/ Elizabeth G. Bloch


                                       3
AUS-6203057-1 521106/1